We have considered and discussed the only questions argued by counsel of the respective parties to this cause. A point, however, has been made, in brief amicus curiae, challenging the lease because of the assumption by the county of the payment of taxes, etc. Whether this is a question that relates to the power of the commission so as to be tested by the common law certiorari, we need not now determine as we do not feel it necessary or proper to decide points not made by the parties to the cause. We therefore leave that question open for decision when properly raised and presented.
Rehearing denied.
GARDNER, BOULDIN, and FOSTER, JJ., concur. *Page 358